         Case 1:12-cv-00456-DAR Document 235 Filed 12/17/18 Page 1 of 9



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
JOHN N. XEREAS                            )
                                          )
      Plaintiff,                          )
                                          )  Case No. 12-456
v.                                        )
                                          )
MARJORIE A. HEISS, et al.,                )
                                          )
      Defendants                          )
_________________________________________ )



                        DEFENDANTS’ POST-TRIAL MOTION FOR
                          JUDGMENT AS A MATTER OF LAW

       Defendants Marjorie Heiss, Geoffrey Dawson and Penn Social LLC (“Defendants”) file

this post-trial motion for judgment as a matter of law pursuant to Fed.R.Civ.P. 50(b). During

trial, Defendants moved for judgment as a matter of law with respect to Plaintiff’s breach of

contract claim, arguing that Plaintiff failed to present evidence of damages arising from his

claimed breaches of contract. In response, Plaintiff claimed that his failure to be paid a salary by

the LLC represented his breach of contract damages, and the Court allowed the claim to go to the

jury. In closing, Plaintiff argued that Defendants breached the contract by holding meetings

without notice or without providing notice of the agenda, by removing Plaintiff’s sole managing

authority in January 2012 and by voting to remove Plaintiff as a Managing Member of the LLC

in March 2012. Even if the jury accepted any one of these actions as a breach, the damages

claimed by Plaintiff – $45,000 in missing salary – did not arise from any of those alleged

breaches. Plaintiff presented no evidence of damage arising from these breaches and as a matter

of law judgment should be entered for Defendants on Plaintiff’s breach of contract claim. Under

D.C. law, there must be a causal link between the breaches and the damage, and Plaintiff’s
         Case 1:12-cv-00456-DAR Document 235 Filed 12/17/18 Page 2 of 9



evidence provides no such link. Defendants’ motion is procedurally proper because Defendants

raised this same lack of causation argument during trial.1

                             LEGAL STANDARD FOR A MOTION FOR
                               JUDGMENT AS A MATTER OF LAW

       The court in Beyene v. Hilton Hotels Corp., 958 F. Supp. 2d 247 (D.D.C. 2013), set forth

the legal standard for a motion for judgment as a matter of law under Rule 50(b). Under Federal

Rule of Civil Procedure 50(a), “[i]f a party has been fully heard on an issue during a jury trial

and the court finds that a reasonable jury would not have a legally sufficient evidentiary basis to

find for the party on that issue,” then a court may “grant a motion for judgment as a matter of

law against the party on a claim or defense that, under the controlling law, can be maintained or

defeated only with a favorable finding on that issue.” Fed.R.Civ.P. 50(a)(1)(B). “If the court

does not grant a motion for judgment as a matter of law made under Rule 50(a), the court is

considered to have submitted the action to the jury subject to the court’s later deciding the legal

questions raised by the motion.” Fed.R.Civ.P. 50(b). If the moving party renews its motion for

judgment as a matter of law following the discharge of the jury, the court may consider the

motion and, if appropriate, direct the entry of judgment as a matter of law. Fed.R.Civ.P. 50(b)(3).


       The legal standard for granting a renewed motion for judgment as a matter of law is the

same whether it is rendered during the trial, under Rule 50(a), or after the jury has been

discharged, under Rule 50(b). See Rice v. District of Columbia, 818 F. Supp. 2d 47, 54 (D.D.C.

2011). That is, “a court should render judgment as a matter of law when a party has been fully

heard on an issue and there is no legally sufficient evidentiary basis for a reasonable jury to find

for that party on that issue.” Id. (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

1
  Concurrent with this motion, Defendants also are filing a motion to amend the jury verdict, but
that motion is reliant on the Court’s decision on the instant motion and is filed as an alternative
to the relief requested herein.
                                                  2
          Case 1:12-cv-00456-DAR Document 235 Filed 12/17/18 Page 3 of 9



133, 149, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000)). As a post-trial Rule 50(b) motion is limited

to a renewal of a Rule 50(a) motion for judgment as a matter of law, the post-trial motion must

be limited to those grounds that were specifically raised in the prior Rule 50(a) motion. Id. at

54–55.


         The standard for a Rule 50 motion is similar to the summary judgment standard under

Rule 56. Like summary judgment, a court considering a motion for judgment as a matter of law

“must draw all reasonable inferences in favor of the nonmoving party and may not make

credibility determinations or weigh evidence.” Rice, 818 F. Supp. 2d at 54. The evidence

supporting the nonmoving party’s position, however, “must be more than merely colorable; it

must be significantly probative.” See Williams v. Johnson, 870 F. Supp. 2d 158, 162 (D.D.C.

2012) (internal citations omitted).

                                          ARGUMENT

         1.     The Court Should Grant Judgment as a Matter of Law on Plaintiff’s Breach
                of Contract Claim Because Plaintiff Failed to Present Evidence that the
                Damages Sought were Caused by the Breaches Argued

         An essential element of a breach of contract claim is “damages caused by the breach.”

See Tsintolas Realty Co. v. Mendez, 984 A.2d 181, 187 (D.C. 2009) (damages cause by the

breach are a required element of a breach of contract action). Causation is clearly a requirement

for a breach of contract claim. See United States Conference of Mayors v. Great-West Life &

Annuity Ins. Co., 327 F. Supp. 3d 125, 129 (D.D.C. 2018) (“Causation is an element of a breach

of contract claim.”). As Defendants argued in their motion to dismiss and in their motion for

summary judgment, Plaintiff’s claims that Defendants breached the contract, based on such

claims as holding meetings with less than 10 days notice and other technical “breaches” of the

contract are not actionable because they did not damage the Plaintiff. Declaration of William


                                                 3
         Case 1:12-cv-00456-DAR Document 235 Filed 12/17/18 Page 4 of 9



O’Neil (Judgment) (“O’Neil Dec. (Judgment)”), Ex 1 (Defendants’ Motion to Dismiss at 8-10

(ecf 57)); O’Neil Dec. (Judgment), Ex. 2 (Defendants’ Motion for Summary Judgment at 12-13

(ecf 142)). Twice the Court in this case has found that the failure to pay Plaintiff a salary was

not a breach of contract. The Court in its Memorandum Opinion on Defendants’ Motion for

Summary Judgment agreed that Plaintiff had conceded that the failure to pay his salary was not a

breach of the agreement since the agreement to pay was at the reasonable discretion of the

Managing Members. Memorandum Opinion at 15 (October 5, 2018). The same ruling was

made during trial. O’Neil Dec. (Judgment), Ex. 3 (Tr. at 244:16-21 (sustaining Defendants’

objection to testimony regarding the payment of a salary by Mr. Xereas because that issue was

decided at summary judgment and was no longer relevant)). 2


       At the close of evidence, Defendants renewed their Rule 50 motion seeking judgment as

a matter of law because the Plaintiff failed to present evidence of damages arising from a breach.

O’Neil Dec. (Judgment), Ex. 4 (Tr. at 1017:10-11 (renewing Rule 50 motion)); O’Neil Dec.

(Judgment), Ex. 5 (Tr. at 1011:15-17 (arguing lack of causation between damages and breach)).

At first, the Court agreed with this point, finding that the $45,000 in damages identified by

Plaintiff as a shortfall in his so-called “guaranteed payments” was unsupported by any evidence

in the record and that “no damages can be awarded for such.” O’Neil Dec. (Judgment), Ex. 6

(Tr. at 1002:13-14). As he did so many times during trial, Plaintiff then changed his theory,

arguing that the $45,000 in identified damages was “salary” (O’Neil Dec. (Judgment), Ex. 5 (Tr.



2
  In addition, the Court already rejected the claim that his removal as a Managing Member could
stand as a breach of contract. In response to Defendants’ first motion to dismiss, this Court held
that the remaining Managing Members’ actions in removing “Xereas as general manager [does]
not state a claim for breach of the Amended Operating Agreement because Dawson and Heiss
were empowered to do so as the majority of Managing Members.” Xereas v. Heiss, 933 F. Supp.
2d 1, 8 (D.D.C. 2013).
                                                 4
         Case 1:12-cv-00456-DAR Document 235 Filed 12/17/18 Page 5 of 9



at 1011:1-3)) and pleaded as damages in Count VIII, justifying allowing the damages theory to

be presented to the jury.


       There is no evidence in the record linking the $45,000 in “missing” salary payments to

any of the argued breaches of contract. This lack of a causal link is fatal to Plaintiff’s claim.

None of the breaches identified and argued by Plaintiff have any causal connection to the

damages they claimed as unpaid salary. O’Neil Dec. (Judgment), Ex. 7 (Tr. at 1038 to 1045

(identifying four claimed breaches of contract in closing argument)). The timing of meetings or

the substance of the notice of meetings did not give rise to Plaintiff’s claimed lack of a salary.

Similarly, the restrictions on the scope of his authority agreed to by the majority of the Managing

Members on January 26, 2012, did not stop his salary (as he was receiving no salary at that

time). Nor did his removal as Managing Member cause the stop in his salary payments. With no

causal link between the breach and the claimed damage, there was insufficient evidence to allow

the jury to award the identified amount of damages arising from the alleged breach of contract.

As a matter of law, judgment on Count VIII should be granted to the Defendants.


       Moreover, as noted above, this Court has already ruled that Plaintiff conceded that the

failure to pay a salary was not a breach of the contract. In the October 5 Memorandum Opinion,

the Court noted that “Defendants contend that … failure to pay Plaintiff a salary cannot be a

breach of contract because the parties contracted to compensation via managing member

discretion.” The Opinion then notes that “Plaintiff concedes Defendants’ … point.”

Memorandum Opinion, at 15. During trial, when Plaintiff sought to elicit testimony on his

salary, Defendants’ relevance objection was sustained. O’Neil Dec. (Judgment), Ex. 3 (Tr. at

244:16-21). Plaintiff should not have been allowed to argue that the $45,000 figure identified in



                                                  5
          Case 1:12-cv-00456-DAR Document 235 Filed 12/17/18 Page 6 of 9



his Pre-Trial Order were damages arising from a breach of contract when Plaintiff had already

admitted that those sums were not the result of a breach of contract.


        In any event, Plaintiff’s own explanation of the $45,000 identified in his Amended Pre-

Trial Order reveal that it is not, as he claims, an unpaid salary. Salaries are paid over time.

There is a work-begin date and a work-end date that can be used to calculate the amount of a

salary that was wrongly not paid. Here, there is no evidence of either begin dates or end dates.

There is simply an “annual” salary of $72,000, payments of $26,000, and an alleged shortfall of

$45,000 (never mind the fact that $72,000 minus $26,000 equals $46,000, not $45,000). It’s

clear from the record that Plaintiff never argued salary, but instead argued a guarantee of

$72,000 less the amount already paid. Lacking any contractual basis for a guaranteed payment,

the issue of damages for breach of contract should never have gone to the jury, as the Court

recognized during trial and had so ruled in its October 5, 2018, Memorandum Opinion.3


        2.       Defendants Renewed Their Motion For Judgment Under Rule 50(a) Before
                 The Case Was Sent To The Jury

        A motion for judgment as a matter of law under Rule 50(b) must be a renewal of a

motion made prior to the time the jury received that case. Beyene v. Hilton Hotels Corp., 958 F.

Supp. 2d 247 (D.D.C. 2013). Here, at the close of Plaintiff’s evidence, Defendants moved for

judgment under Rule 50(a) on Plaintiff’s breach of contract claims focusing on the claim that

Defendants breached the contract by removing Plaintiff as a managing member. However, at the

close of all evidence, Defendants renewed their motion under Rule 50(a) as to the lack of

damages arising from the alleged breaches of contract. O’Neil Dec. (Judgment), Ex. 5 (Tr. at

1011:15-17 (Defendants argued that there is no “connection between this $45,000 figure and

3
 Should Defendants’ Motion be granted, Defendants would be entitled to an award of costs as the prevailing party
under Fed.R.Civ.P. 54(d)(1).

                                                        6
         Case 1:12-cv-00456-DAR Document 235 Filed 12/17/18 Page 7 of 9



their breach of contract damages”)). Plaintiff argued breaches of the contract, and Plaintiff

argued lost salary, but the record reflects no causal link between the breaches and the lost salary.

Defendants pressed this claim in their renewed motion for judgment as a matter of law, but the

Court allowed the matter to go to the jury. O’Neil Dec. (Judgment), Ex. 8 (Tr. at 1023:10-17).

Defendants’ renewal of their motion for judgment as a matter of law after the jury verdict is

procedurally proper as the same argument was pressed by Defendants at trial. See Rice v.

District of Columbia, 818 F. Supp. 2d 47, 54 (D.D.C.2011) (issue raised during trial properly

preserved for consideration in post trial motion). Defendants’ renewed motion for judgment as a

matter of law should be granted.4




4
  In the alternative, should the Court not grant Defendants’ Motion for Judgment as a Matter of
Law, Defendants request a new trial on Plaintiff’s breach of contract claim under Fed.R.Civ.P.
59(a). “Such a motion should be granted only when the court is convinced that the jury verdict
was a “seriously erroneous result” and where denial of the motion will result in a “clear
miscarriage of justice.” In re Lorazepam & Clorazepate Antitrust Litigation, 467 F.Supp.2d 74
(D.D.C. 2006) (citing Warren v. Thompson, 224 F.R.D. 236, 239 (D.D.C.2004)). The decision
to grant or deny such a motion lies within the sound discretion of the court. See e.g., Grogan v.
General Maint. Co., 763 F.2d 444, 448 (D.C.Cir.1985); Machesney v. Larry Bruni, M.D., P.C.,
905 F.Supp. 1122, 1130 (D.D.C.1995). Here, the jury’s verdict is a seriously erroneous result
and a clear miscarriage of justice, based on Plaintiff’s repeated efforts to place irrelevant
information in front of the jury and other misconduct, as detailed in Defendants’ Motion for
Attorney’s Fees, incorporated herein by reference.
                                                 7
            Case 1:12-cv-00456-DAR Document 235 Filed 12/17/18 Page 8 of 9



                                      CONCLUSION

       For the reasons stated herein, Defendants’ motion should be granted and judgment should

be entered for Defendants on Count VIII of the Second Amended Complaint alleging breach of

contract.


                                                  _/s/______________________
                                                  William T. O’Neil
                                                  Bar No. 426107
                                                  THE O’NEIL GROUP LLC
                                                  1629 K Street, N.W.
                                                  Washington, DC 20006
                                                  Telephone (202) 684-7140
                                                  Facsimile ((202) 517-9179
                                                  woneil@oneilgroupllc.com




                                              8
        Case 1:12-cv-00456-DAR Document 235 Filed 12/17/18 Page 9 of 9



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above was served on December 17,

2018, by ecf and email to counsel of record noted below:


                      W. Todd Miller, Esq.
                      Baker & Miller PLLC
                      2401 Pennsylvania Ave, NW
                      Suite 300
                      Washington, D.C. 20037
                      Attorney for John Xereas

                      Tony C. Richa, Esq.
                      Richa Law Group, P.C.
                      4800 Hampden Lane
                      Suite 200
                      Bethesda, MD 20814
                      Attorney for John Xereas


                                                     _/s/__________________
                                                     William T. O’Neil




                                                 9
